DETAILED ACTION
	This application has been examined. Claims 21-40 are pending. Claims 1-20 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
  
Response to Arguments
Applicant's arguments filed 7/7//2022 have been fully considered but they are moot in view of the new grounds for rejection.  

 	Chanda-Stapp-Boddu disclosed (re. Claim 21) using the provided identifier to (Boddu-Figure 4,Column 6 Lines 5-10, Column 6 Lines 35-40, wherein  a first notification is received, the notification includes a network address and a unique device identifier combination for a device. The network address is a logical address assigned to a network device for receiving and sending data packets on the network… The notification is pushed by an Address Allocation Server such as a DHCP server.) identify the first logical network and provide an IP address from a first IP address pool associated with the identified first logical network for the first machine (Stapp- Column 10 Lines 50-60, At the DHCP server 110, a response 324 is generated based on the contents of message 322 and the contents of banks 115 including data structures 114 and 116. A bank is selected based on a value in the network identifier field 252 in the network-segment identifier field 250. For example, it is assumed that the value of network identifier field 252 is "RED". Then the bank 115a of addresses for the red VPN is selected. The addresses in pool 114 and data structure 116 of leased addresses in bank 115a can include the same IP addresses as the pool and data structures in bank 115b. Thus the DHCP server can provide overlapping addresses for the red and green VPNs.)

The Applicant presents the following argument(s) [in italics]:
… Chanda discloses a DHCP server performing DHCP operations for one logical network. Chanda does not disclose or suggest one DHCP server that performs DHCP operations for multiple logical networks. Additionally, Chanda does not disclose or suggest any SFE that forwards a DHCP packet to a DHCP server along with an identifier for a first logical network. Because Chanda does not disclose one DHCP server for multiple logical networks, Chanda does not disclose nor need an identifier for a logical network for its DHCP server ….
The Examiner respectfully disagrees with the Applicant. 
 	Chanda disclosed (re. Claim 21) a method for providing dynamic host configuration protocol (DHCP) services for a plurality of logical networks, (Chanda-Paragraph 49, Paragraph 80,defines the logical switch as a subnet, and defines the MAC-to-IP bindings for the subnet , Paragraph 82, a user might create a logical network that includes a logical service node with one or more ports attached to logical switches)  the method comprising:
 	at a first software forwarding element (SFE) executing on a first computer to implement first gateway between a first logical network and an external network outside of the first logical network: (Chanda-Paragraph 38, forwarding responsibilities are spread across managed forwarding elements (MFEs) distributed throughout the network, Paragraph 5, numerous host machines in a multi-tenant data center , Figure 14,Paragraph 163, Each of the hosts 1430-1440, as well as the gateways 1445 and 1450, includes a managed forwarding element that implements the logical switch 1405 (as well as other logical forwarding elements for, e.g., other logical networks) )    

The Applicant presents the following argument(s) [in italics]:
… Stapp’s relay agent is an entirely separate physical device from a DHCP server. Stapp explicitly defines the relay agent as being outside of the network from which a DHCP request is received…   
The Examiner respectfully disagrees with the Applicant. 
 The Examiner notes wherein Chanda-Stapp-Boddu does not explicitly disclose wherein the Stapp relay agent is executing on the same physical device as the DHCP server.
The Examiner notes wherein the location/placement of the claimed SFE does not appear to have any substantial novelty in terms of impacting the ability to forward information.
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
  	At the time of the effective filing date of the claimed invention it would have been well-known to integrate or separate modular components according to design preference in order to effect well-known design/deployment advantages such as programmatic efficiency, component inter-operability, parallel development and testing, rapid implementation readiness, future scalability/improvement, etc.  In context of Chanda-Stapp-Boddu it would have been obvious to implement the SFE forwarding function in the same physical device as the DHCP server in order to effect well-known design/deployment advantages such as programmatic efficiency, component inter-operability, parallel development and testing, rapid implementation readiness, future scalability/improvement, etc.  

The Applicant presents the following argument(s) [in italics]:
… Stapp’s relay agent is…not a forwarding element or an SFE that implements a gateway between a logical network and an external network outside the logical network.….
The Examiner respectfully disagrees with the Applicant. 
Stapp is not relied upon to disclose a gateway between a logical network and an external network outside the logical network.
 Chanda-Stapp disclosed (re. Claim 21) a gateway between a logical network and an external network.  (Chanda-Figure 14,Paragraph 163, Each of the hosts 1430-1440, as well as the gateways 1445 and 1450, includes a managed forwarding element that implements the logical switch 1405 (as well as other logical forwarding elements for, e.g., other logical networks) )    
 
The Applicant presents the following argument(s) [in italics]:
… neither of the cited references discloses or suggests an SFE that (1) inserts an identifier.….
The Examiner respectfully disagrees with the Applicant. 
Chanda-Stapp-Boddu disclosed (re. Claim 21) inserting, in the DHCP packet, a first logical network identifier (LNI) that identifies the first logical network; (Stapp-Column 8 Lines 25-35,wherein DHCP message 210 may include  a qualifier field 250 that includes data indicating a network and a segment connected to the relay agent. In the illustrated embodiment the network-segment qualifier field 250 includes a network identifier field 252 and a segment identifier field 254 , Column 9 Lines 20-30, relay agent provides the information in the form of a qualifier inserted into the message 322 sent to the server) 

Priority
	 This application claims benefits of priority from Provisional Application 62/329958 filed April 29,2016.
 	The effective date of the claims described in this application is April 29,2016.

Information Disclosure Statement
  	The information disclosure statement (IDS) submitted on 7/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,13 of U.S. Patent 10841273.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are substantially similar and the differences in the scope would be obvious to a person of ordinary skill in the network art as obvious variations of the same invention.
 	  Claim 1 of US Patent 10841273 disclose substantially similar claim limitations  regarding a first software forwarding element (SFE) executing on a first computer to implement of first logical networks and inserting a first logical network identifier (LNI) that identifies the first logical network;  a DHCP server using the first LNI (i) to identify the first logical network associated with the first DCN and (ii) to select an IP address for the first DCN from a first IP pool that is configured for the first logical network.  
  	However Claim 1 of US Patent 10841273 disclose does not disclose using the provided identifier to provide an IP address.
 	At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the network art to modify the DHCP server to  use the provided identifier to provide an IP address.

 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda (US PGPUB 2015/0052262) further in view of Stapp (US Patent 7152117) further in view of Boddu (US Patent 8725852).
In regard to Claim 21 
Chanda Paragraph 49,Paragraph 80, Paragraph 103 disclosed defining the logical switch as a subnet, and defines the MAC-to-IP bindings for the subnet. Chanda Figure 2 disclosed logical networks comprising a logical service node with one or more ports attached to logical switches.
 	Chanda disclosed (re. Claim 21) a method for providing dynamic host configuration protocol (DHCP) services for a plurality of logical networks, (Chanda-Paragraph 49, Paragraph 80,defines the logical switch as a subnet, and defines the MAC-to-IP bindings for the subnet , Paragraph 82, a user might create a logical network that includes a logical service node with one or more ports attached to logical switches)  the method comprising:
 	at a first software forwarding element (SFE) executing on a first computer to implement first gateway between a first logical network and an external network outside of the first logical network: (Chanda-Paragraph 38, forwarding responsibilities are spread across managed forwarding elements (MFEs) distributed throughout the network, Paragraph 5, numerous host machines in a multi-tenant data center , Figure 14,Paragraph 163, Each of the hosts 1430-1440, as well as the gateways 1445 and 1450, includes a managed forwarding element that implements the logical switch 1405 (as well as other logical forwarding elements for, e.g., other logical networks) )    
 	receiving a DHCP packet requesting an internet protocol (IP) address (Chanda-Paragraph 14,Paragraph 51, DHCP packets are broadcast, when a machine (e.g., a virtual machine) sends out a DHCP discovery packet )  for a first machine associated with the first logical network; (Chanda-Paragraph 40-41,Figure 2, Host 1  )
 	forwarding the DHCP packet to a DHCP server (Chanda- Paragraph 110, DHCP modules 875 and 880 provide DHCP service and process incoming DHCP requests from VMs and other hosts that they service ) executing on the first computer to provide IP addresses for a plurality of machines in the first logical network; 	
 	While Chanda substantially disclosed the claimed invention Chanda did not disclose (re. Claim 21) obtaining the requested IP address for the DHCP packet;
  and forwarding the IP address in a DHCP response to a source of the DHCP packet.
Stapp Column 8 Lines 25-35 disclosed wherein DHCP message 210 may include  a qualifier field 250 that includes data indicating a network and a segment connected to the relay agent. In the illustrated embodiment the network-segment qualifier field 250 includes a network identifier field 252 and a segment identifier field 254.
 Stapp disclosed (re. Claim 21) obtaining the requested IP address for the DHCP packet; (Stapp-Column 8 Lines 25-35,wherein DHCP message 210 may include  a qualifier field 250 that includes data indicating a network and a segment connected to the relay agent. In the illustrated embodiment the network-segment qualifier field 250 includes a network identifier field 252 and a segment identifier field 254 , Column 9 Lines 20-30, relay agent provides the information in the form of a qualifier inserted into the message 322 sent to the server) 

   	and forwarding the IP address in a DHCP response to a source of the DHCP packet. (Stapp- Column 10 Lines 50-60, At the DHCP server 110, a response 324 is generated based on the contents of message 322 and the contents of banks 115 including data structures 114 and 116. A bank is selected based on a value in the network identifier field 252 in the network-segment identifier field 250. For example, it is assumed that the value of network identifier field 252 is "RED". Then the bank 115a of addresses for the red VPN is selected. The addresses in pool 114 and data structure 116 of leased addresses in bank 115a can include the same IP addresses as the pool and data structures in bank 115b. Thus the DHCP server can provide overlapping addresses for the red and green VPNs.)
 Chanda and Stapp are analogous art because they present concepts and practices regarding implementing DHCP service for logical switches and routers.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Stapp into Chanda.  The motivation for the said combination would have been to enable the DHCP server to allow overlapping address spaces in the networks managed by the DHCP server. (Stapp-Column 6 Lines 60-65)
Chanda-Stapp disclosed (re. Claim 21) forwarding the DHCP packet with an identifier for the first logical network to a DHCP server executing on the first computer to provide IP addresses for a plurality of machines in the first logical network, (Stapp- Column 9 Lines 20-30, relay agent provides the information in the form of a qualifier inserted into the message 322 sent to the server) said DHCP server performing DHCP operations for a plurality of logical networks to provide an IP address from a first IP address pool associated with the first logical network for the first machine; (Chanda- Paragraph 110, DHCP modules 875 and 880 provide DHCP service and process incoming DHCP requests from VMs and other hosts that they service )
While Chanda-Stapp substantially disclosed the claimed invention Chanda-Stapp did not disclose (re. Claim 21) using the provided identifier to provide an IP address.  
Boddu Figure 4,Column 6 Lines 5-10, Column 6 Lines 35-40  disclosed wherein  a first notification is received, the notification includes a network address and a unique device identifier combination for a device. The network address is a logical address assigned to a network device for receiving and sending data packets on the network. The notification is pushed by an Address Allocation Server such as a DHCP server. In various embodiments, a publication/subscription model is used for sending and receiving the notification.
Boddu disclosed (re. Claim 21) using the provided identifier to provide an IP address.(Boddu-Figure 4,Column 6 Lines 5-10, Column 6 Lines 35-40, wherein  a first notification is received, the notification includes a network address and a unique device identifier combination for a device. The network address is a logical address assigned to a network device for receiving and sending data packets on the network… The notification is pushed by an Address Allocation Server such as a DHCP server.)
Chanda, Stapp and Boddu are analogous art because they present concepts and practices regarding implementing DHCP service for logical switches and routers.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Boddu into Chanda-Stapp.  The motivation for the said combination would have been to enable the DHCP server to publish update notifications if network address allocation or lease has been issued, cancelled, modified, or otherwise changed such that the notifications sent by the Address Allocation Servers 206 are real-time or near real-time notifications that occur instantaneously or near instantaneously when changes occur with regard to a network addresses allocation or leasing status on the Address Allocation Server(s) 206.(Boddu-Column 4 Lines 1-10)
The Examiner notes wherein Chanda-Stapp-Boddu does not explicitly disclose wherein the Stapp relay agent is executing on the same physical device as the DHCP server.
The Examiner notes wherein the location/placement of the SFE does not appear to have any substantial novelty in terms of impacting the ability to forward information.
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
  	At the time of the effective filing date of the claimed invention it would have been well-known to integrate or separate modular components according to design preference in order to effect well-known design/deployment advantages such as programmatic efficiency, component inter-operability, parallel development and testing, rapid implementation readiness, future scalability/improvement, etc.  In context of Chanda-Stapp-Boddu it would have been obvious to implement the SFE forwarding function in the same physical device as the DHCP server in order to effect well-known design/deployment advantages such as programmatic efficiency, component inter-operability, parallel development and testing, rapid implementation readiness, future scalability/improvement, etc.  
In regard to Claim 31
Claim 31 (re. non-transitory machine readable medium storing a program) recites substantially similar limitations as Claim 21.  Claim 31 is rejected on the same basis as Claim 21.	In regard to Claim 22,32
 	Chanda-Stapp-Boddu disclosed (re. Claim 22,32) wherein the plurality of machines is a first plurality of machines and the DHCP server provides IP addresses for a second plurality of machines associated with a second logical network, (Chanda- Paragraph 110, DHCP modules 875 and 880 provide DHCP service and process incoming DHCP requests from VMs and other hosts that they service )  the method further comprising:
 	inserting, in the DHCP packet, a first logical network identifier (LNI) that identifies the first logical network; (Stapp-Column 8 Lines 25-35,wherein DHCP message 210 may include  a qualifier field 250 that includes data indicating a network and a segment connected to the relay agent. In the illustrated embodiment the network-segment qualifier field 250 includes a network identifier field 252 and a segment identifier field 254 , Column 9 Lines 20-30, relay agent provides the information in the form of a qualifier inserted into the message 322 sent to the server)
 	 the DHCP server using the identifier for the first logical network to identify the first logical network associated with a first data compute node (DCN) (Stapp- Column 9 Lines 20-30, relay agent provides the information in the form of a qualifier inserted into the message 322 sent to the server)  and to select the IP address for the first machine from the first IP address pool. (Stapp- Column 10 Lines 50-60, At the DHCP server 110, a response 324 is generated based on the contents of message 322 and the contents of banks 115 including data structures 114 and 116. A bank is selected based on a value in the network identifier field 252 in the network-segment identifier field 250. For example, it is assumed that the value of network identifier field 252 is "RED". Then the bank 115a of addresses for the red VPN is selected. The addresses in pool 114 and data structure 116 of leased addresses in bank 115a can include the same IP addresses as the pool and data structures in bank 115b. Thus the DHCP server can provide overlapping addresses for the red and green VPNs.) 
In regard to Claim 23,33
 	Chanda-Stapp-Boddu disclosed (re. Claim 23,33) wherein for the second logical network, the DHCP server uses a second IP address pool that overlaps with the first IP address pool. (Stapp-Column 9 Lines 20-30, In a modified server that allows overlapping addresses in separate networks, the server uses information about the network to which the host belongs to select one of several pools of addresses, or to select one of several data structures of leased addresses. The modified relay agent provides the information in the form of a qualifier inserted into the message 322 sent to the server. The qualifier is associated with the network to which belongs the host making the request. The qualifier is associated with the network in a map used by the relay agent.)
In regard to Claim 24,34
 Chanda-Stapp-Boddu disclosed (re. Claim 24,34) wherein the first LNI is inserted into a particular sub-option field of a particular DHCP option in a payload of the DHCP packet. ( Stapp-Column 8 Lines 25-35,wherein DHCP message 210 may include  a qualifier field 250 that includes data indicating a network and a segment connected to the relay agent. In the illustrated embodiment the network-segment qualifier field 250 includes a network identifier field 252 and a segment identifier field 254 ) 

In regard to Claim 25,35
 	Chanda-Stapp-Boddu disclosed (re. Claim 25,35) wherein the DHCP server retrieves the requested IP address from a database in which a plurality of IP pools for the plurality of logical networks are stored, (Stapp-Figure 1,server device 111 is also connected to a persistent storage device 112 including a database with bank 115a , 115b having several pools of addresses )  
 	wherein the IP address is provided when the first LNI matches a table of the database that contains the IP pool of the first logical network. (Stapp- A bank 115a , 115b is selected based on a value in the network identifier field 252 in the network-segment identifier field 250 wherein network identifier field 252 is "RED".  )  
In regard to Claim 26,36
 	Chanda-Stapp-Boddu disclosed (re. Claim 26,36) wherein the received and forwarded DHCP packet is a broadcast packet. (Chanda-Paragraph 159, DHCP is a broadcast protocol, and several DHCP servers (in addition to other machines on the network) may receive each message (as the messages are all sent as broadcast packets). )
In regard to Claim 27,37
 	Chanda-Stapp-Boddu disclosed (re. Claim 27,37) wherein the first logical network comprises a plurality of logical switches each of which logical connects a different set of machines of the first logical network, (Chanda-figure 1, Logical switch A , Logical switch B)   wherein the LNI identifies a particular logical switch associated with the first machine. (Stapp- Column 10 Lines 25-35, VPN IP address of the interface connected to the network segment associated with the host that sent the request is inserted as the segment identifier in field 254 )
In regard to Claim 28,38
 	Chanda-Stapp-Boddu disclosed (re. Claim 28,38) wherein a first logical switch is associated with a first subnet that has a first IP address range, (Stapp- A bank 115a , 115b is selected based on a value in the network identifier field 252 in the network-segment identifier field 250 wherein network identifier field 252 is "RED".)  and a second logical switch is associated with a second different subnet that has a second IP address range. (Stapp- A bank is selected based on a value in the network identifier field 252 in the network-segment identifier field 250 wherein network identifier field 252 is "RED".  )  
In regard to Claim 29,39
 	Chanda-Stapp-Boddu disclosed (re. Claim 29,39) wherein the first and second IP addresses ranges comprise one or more overlapping IP addresses, (Stapp-Column 9 Lines 20-30, In a modified server that allows overlapping addresses in separate networks, the server uses information about the network to which the host belongs to select one of several pools of addresses, or to select one of several data structures of leased addresses. The modified relay agent provides the information in the form of a qualifier inserted into the message 322 sent to the server. The qualifier is associated with the network to which belongs the host making the request. The qualifier is associated with the network in a map used by the relay agent.) 	and the DHCP server assigns a same IP address from the overlapping IP addresses to both of the first and second DCNs. (Stapp-Column 11 Lines 50-55,The relay agent determines that the DHCP message is intended for a host having the IP address in the yiaddr field 214. However, this IP address may not be unique. For example, the IP address in the yiaddr field 214 might be X.Y.Z.001 that is used by both host 124 on the green VPN and host 128 on the red VPN.)
In regard to Claim 30,40
 	Chanda-Stapp-Boddu disclosed (re. Claim 30,40) wherein the SFE is a managed forwarding element that implements first and second gateways for first and second logical networks. (Chanda-Paragraph 38, forwarding responsibilities are spread across managed forwarding elements (MFEs) distributed throughout the network )


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444